DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., US 2007/0058055.
In regard to claim 1, Yamaguchi et al., US 2007/0058055, discloses an imaging element comprising: 

an incident light attenuating section (see figure 27, element 1905) arranged between the subject and the color filter and attenuating the light entering the photoelectric conversion section without being transmitted through the color filter arranged in the pixel (see para 62-63 and 231).
In regard to claim 2, Yamaguchi et al., US 2007/0058055, discloses the imaging element according to claim 1, wherein a plurality of the pixels is arranged, and the incident light attenuating section is arranged close to a boundary of the plurality of the pixels (see figure 27).
In regard to claim 3, Yamaguchi et al., US 2007/0058055, discloses the imaging element according to claim 2, wherein the incident light attenuating section is arranged in a region of corners of the adjacent four pixels (see figure 27).
In regard to claim 4, Yamaguchi et al., US 2007/0058055, discloses the imaging element according to claim 2, wherein the incident light attenuating section is arranged in a region of sides of the adjacent two pixels (see figure 27).
In regard to claim 5, Yamaguchi et al., US 2007/0058055, discloses the imaging element according to claim 1, wherein the pixel further includes an on-chip lens (see figure 27, element 1907) condensing the light from the subject and causing the condensed 
In regard to claim 6, Yamaguchi et al., US 2007/0058055, discloses an imaging apparatus comprising: 
a pixel (see figure 2, element not numbered: shaded part) including a color filter (see figure 27, elements 1906) through which light having a predetermined wavelength of light from a subject is transmitted and a photoelectric conversion section generating charges responding to the light transmitted through the color filter (see para 60-61 and 231); 
an incident light attenuating section (see figure 27, element 1905)  arranged between the subject and the color filter, and attenuating the light entering the photoelectric conversion section without being transmitted through the color filter arranged in the pixel (see para 62-63 and 231); and 
a processing section processing a pixel signal as a signal responding to the generated charges (see para 55 and 242: it is inherent the camera of the Yamaguchi et al., reference has a processing section in order to convert the captured image signals of the imaging device into an image).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0027518, discloses an imaging device with a light blocking film.  US 2014/0054662, discloses an imaging device with a light blocking layer.  US 2017/0201726, discloses an imaging device with a partition wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs